NYCTL 2008-A Trust v Roberts (2015 NY Slip Op 00966)





NYCTL 2008-A Trust v Roberts


2015 NY Slip Op 00966


Decided on February 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2015

Acosta, J.P., Renwick, Feinman, Clark, Kapnick, JJ.


14149 381161/09

[*1] NYCTL 2008-A Trust, et al., Plaintiffs-Appellants,
vEstate of Vincent Roberts, et al. Defendants-Respondents, New York City Environmental Control Board, et al., Defendants.


Windels Marx Lane & Mittendorf, LLP, New York (Bruce F. Bronster of counsel), for appellants.

Judgment, Supreme Court, Bronx County (John Barone, J.), entered July 25, 2013, awarding plaintiffs a portion of their publication expenses as part of their costs, unanimously modified, on the law, to award the full amount of publication expenses, and otherwise affirmed, without costs.
As purchasers of a City tax lien, plaintiffs stand in the City's shoes (Administrative Code of City of NY § 11-332). As such, having prevailed on the foreclosure of real property to collect on the lien, they are entitled to the costs of the action (Administrative Code § 11-338). Given that they are entitled to an award of costs, plaintiffs are entitled to the costs set forth in CPLR 8301. CPLR 8301(3) expressly provides for the award of publication costs. As such, the court should have awarded the full amount of the publication costs, since the publications were pursuant to court orders.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 5, 2015
CLERK